Citation Nr: 0915571	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  04-43 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for loss of taste, to 
include as secondary to a service-connected disability.

2.  Entitlement to service connection for loss of smell, to 
include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  This case was remanded by the Board in 
September 2008 for additional development.


FINDINGS OF FACT

1.  The medical evidence of record shows that the currently 
diagnosed loss of taste disorder is related to a 
service-connected disability.  

2.  The medical evidence of record shows that the currently 
diagnosed loss of smell disorder is related to a 
service-connected disability.  


CONCLUSIONS OF LAW

1.  A loss of taste disorder is proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

2.  A loss of smell disorder is proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 


(West 2002 & Supp. 2007).  VA has issued regulations 
implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Without deciding whether the notice and 
development requirements of the VCAA have been satisfied in 
the present case, this law does not preclude the Board from 
adjudicating the issue involving the veteran's claim for 
service connection for loss of taste and loss of smell as the 
Board is taking action favorable to the veteran by granting 
service connection for these disorders.  As such, this 
decision poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The veteran's service treatment records show repeated 
diagnoses of and treatment for partial facial paralysis and 
respiratory issues.  Service connection was subsequently 
granted for residuals, left facial nerve palsy and chronic 
bronchitis with chronic obstructive pulmonary disease and 
history of vasomotor rhinitis.



After separation from military service, in a January 1971 VA 
ear, nose, and throat examination report, the veteran 
reported some disturbance of his ability to taste.

In a March 1975 VA ear, nose, and throat examination report, 
the veteran reported that there was a loss of taste in the 
anterior two-thirds of his tongue on the left side.

A May 2003 VA cranial nerves examination report stated that 
the veteran's claims file had been reviewed.  The veteran 
reported that his smell and taste had progressively 
diminished over the previous 10 years.  On physical 
examination, the veteran was unable to smell coffee, but was 
able to taste sugar.  The examiner stated that the veteran's 
"decreased smelling acuity is most likely secondary to his 
current allergic rhinitis complaints."

In a March 2006 VA outpatient medical report, the veteran 
stated that he had not had a sense of smell since his Bell's 
Palsy began.

In a July 2006 VA neurological disorders examination report, 
the veteran stated that he could not taste food except for 
some sweetness.

An October 2008 VA smell and taste examination report stated 
that the veteran's claims file had been reviewed.  After a 
review of the veteran's medical history and a physical 
examination, the diagnoses were partial loss of smell and 
partial loss of taste.  The examiner stated that the basis 
for these disabilities could not be determined and that

I cannot without mere speculation 
determine if the partial loss of taste 
and smell is related to military service 
or to any of the [Veteran's] service 
connected disabilities[.]

The onset of taste and smell problems is 
not noted in [the] medical records.  
Among multiple other causes, 


Bell's Palsy and rhinitis can lead to 
problems with taste.  Common causes of 
changes in the sense of smell can be 
affected by allergies, which the veteran 
had in service, viral rhinitis accounts 
for 31% of changes in smell.  He also has 
been a tobacco use[r] and has depression.  
These can add to the loss of these 
senses.  There [is] not enough evidence 
to determine the cause.

The preponderance of the medical evidence of record shows 
that the currently diagnosed loss of taste and loss of smell 
disorders are related to a service-connected disability.  The 
October 2008 VA smell and taste examination report provides 
specific diagnoses of loss of taste and loss of smell 
disorders.  The etiological evidence regarding these 
disorders is limited to the May 2003 VA cranial nerves 
examination report and the October 2008 VA smell and taste 
examination report.  The former specifically stated that the 
veteran's loss of taste was "most likely" related to his 
allergic rhinitis.  As service connection for a respiratory 
disorder, including vasomotor rhinitis is currently in 
effect, the May 2003 opinion relates the veteran's loss of 
smell disorder to a service-connected disability.

In addition, while the October 2008 VA smell and taste 
examination report stated that the cause of the veteran's 
loss of taste and loss of smell disorders could not be 
determined, it also stated that "Bell's Palsy and rhinitis 
can lead to problems with taste," that allergies such as 
those the veteran experienced during military service could 
cause a loss of sense of smell, and that "viral rhinitis 
accounts for 31% of changes in smell."  When combined with 
the May 2003 etiological opinion, this qualifies as medical 
evidence relating the veteran's loss of taste and loss of 
smell disorders to his service-connected facial palsy and 
rhinitis.  

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the veteran's loss of taste and loss of 
smell disorders are related to a service-connected disability 
and therefore, service connection is warranted for a loss of 
taste disorder and a loss of smell disorder disorder.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for loss of taste is granted.

Service connection for loss of smell is granted.



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


